Offense, robbery with firearms; penalty, ten years in the penitentiary.
None of appellant's bills of exception were filed within the time provided by law and no question is presented for review except the sufficiency of the evidence. This, in our opinion, being sufficient to support the verdict of the jury, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.